6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-6   Page 1 of 5




                    Exhibit 3
                                                  6:19-cv-01567-TMC                                                                                                                                                Date Filed 10/05/20         Entry Number 107-6        Page 2 of 5




                                         {In Archive} RE: Rogers v. HHS (DSC)
                                         Peter Barbur to: Miles Coleman                                                                                                                                                                                                 07/16/2020 12:23 PM
                                             "Currey Cook", "Newman, Christie (USASC)", "Cristopher Ray", "Daniel Mach",
                                             "Powers, James R. (CIV)", "Karen Loewy", "Kenneth P. Woodington", "Leslie
                                         Cc:
                                             Cooper", "mburnette@burnetteshutt.law", "Miranda J. Li",
                                             "nshutt@burnetteshutt.law", "Rebecca Schindel", "Susan Dunn"
                                         Archive:          This message is being viewed in an archive.

Miles,

I take it from your email that the state defendants and their counsel have been collecting and reviewing
documents and thus will able to begin producing those documents on August 4. With that understanding,
we consent to the requested extension.

Peter



                                   "Miles Coleman"                                                                                                                                                           Peter, Notwithstanding the diligent efforts by Go...     07/15/2020 04:51:24 PM

From:                                                                                                                                                                              "Miles Coleman" <Miles.Coleman@nelsonmullins.com>
To:                                                                                                                                                                                "Peter Barbur" <PBarbur@cravath.com>
Cc:                                                                                                                                                                                "Newman, Christie (USASC)" <Christie.Newman@usdoj.gov>, "Susan Dunn"
                                                                                                                                                                                   <sdunn@aclusc.org>, "Rebecca Schindel" <rschindel@cravath.com>, "Kenneth P. Woodington"
                                                                                                                                                                                   <kwoodington@dml-law.com>, "Powers, James R. (CIV)" <James.R.Powers@usdoj.gov>,
                                                                                                                                                                                   "Cristopher Ray" <cray@cravath.com>, "Currey Cook" <ccook@lambdalegal.org>, "Daniel Mach"
                                                                                                                                                                                   <dmach@aclu.org>, "Karen Loewy" <kloewy@lambdalegal.org>, "Leslie Cooper"
                                                                                                                                                                                   <LCOOPER@aclu.org>, "Miranda J. Li" <mjli@cravath.com>, "mburnette@burnetteshutt.law"
                                                                                                                                                                                   <mburnette@burnetteshutt.law>, "nshutt@burnetteshutt.law" <nshutt@burnetteshutt.law>
Date:                                                                                                                                                                              07/15/2020 04:51 PM
Subject:                                                                                                                                                                           RE: Rogers v. HHS (DSC)


Peter , Notwithstanding the diligent efforts by Governor McMaster and Director Leach, their staffs , and counsel, we will not be able to respond to Plaintiffs’ First Set of RFPs on or before July 21. As




                                              External (miles.coleman@nelsonmullins.com)
                                                                                                                                                                                                                                                                    Report This Email FAQ
Peter,

Notwithstanding the diligent efforts by Governor McMaster and Director Leach, their staffs, and counsel,
we will not be able to respond to Plaintiffs’ First Set of RFPs on or before July 21. As noted previously,
the combination of remote work arrangements, exigent circumstances related to the pandemic, and the
press of other filing deadlines and arguments have slowed governor McMaster’s and Mr. Leach’s
collection of documents and counsel’s review of same. Will Plaintiffs consent to an additional two‐week
extension? If so, by my calculation, the new deadline would be August 4, 2020.

Thank you for your consideration. If we have not received a response by Friday morning, we’ll consider
that a tacit refusal of the request and will move for an extension of time.

Miles

From: Miles Coleman
Sent: Thursday, July 2, 2020 10:07 PM
To: Peter Barbur <PBarbur@cravath.com>




                                                                                                                                                                                                                                        1
    6:19-cv-01567-TMC            Date Filed 10/05/20          Entry Number 107-6        Page 3 of 5




Cc: Newman, Christie (USASC) <Christie.Newman@usdoj.gov>; Susan Dunn <sdunn@aclusc.org>;
Rebecca Schindel <rschindel@cravath.com>; Kenneth P. Woodington <kwoodington@dml‐law.com>;
Powers, James R. (CIV) <James.R.Powers@usdoj.gov>; Cristopher Ray <cray@cravath.com>; Currey Cook
<ccook@lambdalegal.org>; Daniel Mach <dmach@aclu.org>; Karen Loewy <kloewy@lambdalegal.org>;
Leslie Cooper <LCOOPER@aclu.org>; Miranda J. Li <mjli@cravath.com>; mburnette@burnetteshutt.law;
nshutt@burnetteshutt.law
Subject: RE: Rogers v. HHS (DSC)

Thank you for your response, Peter. Unless I’m mistaken, Miracle Hill requested and received an
extension of a bit over four weeks. But if you are not inclined to extend a similar extension to the
Governor and Mr. Leach, we’ll endeavor to meet the deadline of July 21, and will revisit the topic if and
when necessary.

I hope you have a good weekend.

Miles

From: Peter Barbur <PBarbur@cravath.com>
Sent: Thursday, July 2, 2020 4:58 PM
To: Miles Coleman <Miles.Coleman@nelsonmullins.com>
Cc: Newman, Christie (USASC) <Christie.Newman@usdoj.gov>; Susan Dunn <sdunn@aclusc.org>;
Rebecca Schindel <rschindel@cravath.com>; Kenneth P. Woodington <kwoodington@dml‐law.com>;
Powers, James R. (CIV) <James.R.Powers@usdoj.gov>; Cristopher Ray <cray@cravath.com>; Currey Cook
<ccook@lambdalegal.org>; Daniel Mach <dmach@aclu.org>; Karen Loewy <kloewy@lambdalegal.org>;
Leslie Cooper <LCOOPER@aclu.org>; Miranda J. Li <mjli@cravath.com>; mburnette@burnetteshutt.law;
nshutt@burnetteshutt.law
Subject: Re: Rogers v. HHS (DSC)

Miles,

Plaintiffs will agree to a two‐week extension, as they did for the Federal Defendants and as Miracle Hill
now has as well (we had intended to agree to that extension but replying to Miracle Hill inadvertently
fell through the cracks).

That should be sufficient for the state defendants as well.

Regards,

Peter



On Jul 2, 2020, at 4:38 PM, Miles Coleman <Miles.Coleman@nelsonmullins.com> wrote:

Peter — apologies for the follow up email, but I wanted to see if you’d had a chance to consider the
request below before I file a motion seeking an extension.

Thanks for considering, and please let me know if Plaintiffs will consent to the requested extension.



                                                     2
      6:19-cv-01567-TMC         Date Filed 10/05/20        Entry Number 107-6          Page 4 of 5




Miles

From: Miles Coleman
Sent: Wednesday, July 1, 2020 9:17 PM
To: Kenneth P. Woodington <kwoodington@DML‐LAW.com>; Powers, James R. (CIV) <
James.R.Powers@usdoj.gov>; Cristopher Ray <cray@cravath.com>; Currey Cook <
ccook@lambdalegal.org>; Daniel Mach <dmach@aclu.org>; Karen Loewy <kloewy@lambdalegal.org>;
Leslie Cooper <LCOOPER@aclu.org>; Miranda J. Li <mjli@cravath.com>; mburnette@burnetteshutt.law;
nshutt@burnetteshutt.law; Peter Barbur <PBarbur@cravath.com>; Susan Dunn <sdunn@aclusc.org>;
Rebecca Schindel <rschindel@cravath.com>
Cc: Newman, Christie (USASC) <Christie.Newman@usdoj.gov>
Subject: RE: Rogers v. HHS (DSC)

As Ken anticipated in his email, I’m writing to request a 30‐day extension of the deadline for the
Governor (and, per Ken’s email, Mr. Leach) to respond to Plaintiff’s First Set of RFPs. The Governor’s
staff and I are actively engaged preparing our responses and production, but between remote work
arrangements, the exigencies of pandemic‐related matters, and the press of other filings and hearings,
we would appreciate the additional time. I believe our current deadline is July 7 and, with the extension,
the new deadline would be August 6.

Thank you for considering.

Miles

From: Kenneth P. Woodington <kwoodington@DML‐LAW.com>
Sent: Wednesday, July 1, 2020 2:30 PM
To: Powers, James R. (CIV) <James.R.Powers@usdoj.gov>; Cristopher Ray <cray@cravath.com>; Currey
Cook <ccook@lambdalegal.org>; Daniel Mach <dmach@aclu.org>; Karen Loewy <
kloewy@lambdalegal.org>; Leslie Cooper <LCOOPER@aclu.org>; Miranda J. Li <mjli@cravath.com>;
mburnette@burnetteshutt.law; nshutt@burnetteshutt.law; Peter Barbur <PBarbur@cravath.com>;
Susan Dunn <sdunn@aclusc.org>; Rebecca Schindel <rschindel@cravath.com>
Cc: Newman, Christie (USASC) <Christie.Newman@usdoj.gov>; Miles Coleman <
Miles.Coleman@nelsonmullins.com>
Subject: Re: Rogers v. HHS (DSC)

◄External Email► - From: kwoodington@DML-LAW.com

I believe Miles is also going to request an extension, and I would request whatever Miles requests. The
DSS legal staff is working remotely, which adds to the difficulty.

Ken



------ Original message------
From: Powers, James R. (CIV)
Date: Wed, Jul 1, 2020 1:42 PM
To: Cristopher Ray;Currey Cook;Daniel Mach;Karen Loewy;Leslie Cooper;Miranda J.
Li;mburnette@burnetteshutt.law;nshutt@burnetteshutt.law;Peter Barbur;Susan Dunn;Rebecca Schindel;



                                                    3
    6:19-cv-01567-TMC            Date Filed 10/05/20       Entry Number 107-6          Page 5 of 5




Cc: Newman, Christie (USASC);Miles Coleman;Kenneth P. Woodington;
Subject:Rogers v. HHS (DSC)

Counsel –
In light of the upcoming holiday weekend and the press of business in some other matters I am handling,
would plaintiffs consent to a 2 week extension of our deadline to serve responses and objections to the
first RFPs? I believe that would put our deadline at July 21.

Thanks,
Jim

James R. Powers
Trial Attorney
Federal Programs Branch
U.S. Department of Justice, Civil Division

(202) 353-0543 (direct)| james.r.powers@usdoj.gov


Nelson Mullins is continuing to monitor developments related to COVID-19, including guidance
from the Centers for Disease Control and various health officials; and federal, state, and local
government authorities. The firm has implemented precautionary measures and plans to ensure
the continuation of all firm services to clients from both in office and remote work arrangements
across our 25 geographically dispersed offices. Click here to visit the Nelson Mullins
Coronavirus Resources page. Information described therein is subject to change.

Confidentiality Notice
This message is intended exclusively for the individual or entity to which it is addressed. This
communication may contain information that is proprietary, privileged, confidential or otherwise
legally exempt from disclosure. If you are not the named addressee, you are not authorized to
read, print, retain, copy or disseminate this message or any part of it. If you have received this
message in error, please notify the sender immediately either by phone (800-237-2000) or reply
to this e-mail and delete all copies of this message.
This e‐mail is confidential and may be privileged. Use or disclosure of it by anyone other than a
designated addressee is unauthorized. If you are not an intended recipient, please delete this e‐mail
from the computer on which you received it.




                                                    4
